              Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 1 of 36



                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

    POWER2B, INC.,

              Plaintiff,

    v.                                               Case No. 6:20-cv-01183
    SAMSUNG ELECTRONICS CO., LTD.
    and SAMSUNG ELECTRONICS
    AMERICA, INC.

              Defendants.

                    COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Power2B, Inc. (Power2B) files this complaint for patent infringement against

Defendants Samsung Electronics Co., Ltd. (SEC) and Samsung Electronics America, Inc. (SEA)

(collectively, Samsung) and states as follows:

                              I.    NATURE OF THE ACTION

         1.      This is an original complaint for patent infringement pursuant to 35 U.S.C. §§ 100

et seq. As further stated herein, Power2B alleges that Samsung infringes one or more claims of

patents owned by Power2B.

                                     II.    THE PARTIES

         2.      Power2B is a Delaware corporation having an address of 1302 Ozone Ave., Santa

Monica, CA 90405.

         3.      Upon information and belief, SEC is a corporation organized under the laws of

the Republic of Korea, having a place of business at 129, Samsung-Ro, Yeongtong-Gu,

Gyeonggi, 16677, Republic of Korea. SEC may be served with process pursuant to Federal Rule

of Civil Procedure 4(f)(1).


                                                 1
             Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 2 of 36




        4.      Upon information and belief, SEA is a corporation organized under the laws of

New York, having a principal place of business at 85 Challenger Rd., Ridgefield Park, NJ 97660.

SEA maintains a place of business in this District at 12100 Samsung Blvd., Austin, TX 78754.

SEA may be served with process through its registered agent, CT Corporation System, 1999

Bryan St., Ste. 900, Dallas, TX 75201.

        5.      SEC designs, manufactures, and provides to the United States and other markets a

wide variety of products and services, including consumer electronics, mobile phones, handheld

devices, tablets, laptops and other personal computers, storage devices, televisions, and

electronic devices.

        6.      Upon information and belief, SEA is a wholly-owned subsidiary of SEC and is

responsible for domestic distribution of Samsung’s consumer electronics products, including the

products accused of infringement herein.

                           III.    JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        8.      This Court has personal jurisdiction over Samsung because it has conducted and

continues to regularly conduct business within the State of Texas and this District. Samsung has

purposefully and voluntarily availed itself of the privileges of conducting business in the United

States, the State of Texas, and this District by continuously and systematically placing goods into

the stream of commerce through an established distribution channel with the expectation that

they will be purchased by consumers in this District. Samsung directly and/or through

intermediaries (including distributors, sales agents, and others), ships, distributes, sells, offers to

sell, imports, advertises, makes, and/or uses its products (including but not limited to the



                                                   2
              Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 3 of 36




products accused of infringement herein) in the United States, the State of Texas, and this

District.

        9.      SEA is registered to do business in Texas and maintains an agent for service of

process in Texas. SEA maintains places of business within the Western District of Texas,

including at 12100 Samsung Blvd., Austin, TX 78754.

        10.     Upon information and belief, Samsung has authorized retailers that offer and sell

products on its behalf in this District, including products accused of infringement herein. Upon

information and belief, these include Walmart, e.g. at 4230 Franklin Ave., Waco, TX 76710;

Target, e.g. at 5401 Bosque Blvd., Waco, TX 76710; and Best Buy, e.g. at 4627 S. Jack Kultgen

Expy., Waco, TX 76706, among many others.

        11.     Power2B’s causes of action arise directly from Samsung’s business contacts and

other activities in the State of Texas and this District.

        12.     Samsung has derived substantial revenues from its infringing acts within the State

of Texas and this District.

        13.     Venue is proper in this District as to SEC pursuant to 28 U.S.C. § 1391(c)(3)

because it is not a resident of the United States and may therefore be sued in any judicial district.

        14.     Venue is proper in this District as to SEA pursuant to 28 U.S.C. § 1400(b)

because SEA has committed acts of infringement in this District and has regular and established

places of business in this District.

        15.     Joinder of SEC and SEA is proper because they are related entities that are either

jointly and severally liable for infringement, or that make, use, sell, offer to sell, and/or import

the same or similar products accused of infringement herein. Further, upon information and

belief, SEC and SEA use the same underlying hardware and/or software in their infringing




                                                   3
             Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 4 of 36




products and therefore the factual question of infringement will substantially overlap between

SEC and SEA. Power2B anticipates there will be substantial overlap with respect to discovery.

       16.      Samsung has committed acts of infringement in this District and does business in

this District, including making sales and/or providing service and support for customers and/or

end-users in this District. Samsung purposefully and voluntarily sold one or more infringing

products with the expectation they would be purchased in this District. These infringing

products have been and continue to be purchased in this District. Thus, Samsung has committed

acts of infringement within the United States, the State of Texas, and this District.

                           IV.     THE ASSERTED PATENTS

       17.      On December 17, 2013, the United States Patent and Trademark Office (USPTO)

duly and legally issued United States Patent No. 8,610,675 (the ’675 patent) entitled “Interactive

Devices” and naming Sarah Michelle Lipman, Eran Kali, Boris Gutin, Moti Margalit, Robert

Michael Lipman, and Ken Zwiebel as inventors. A copy of the ’675 patent is submitted herewith

as Exhibit A.

       18.      On January 7, 2014, the USPTO duly and legally issued United States Patent No.

8,624,850 (the ’850 patent) entitled “Displays and Information Input Devices” and naming Sarah

Michelle Lipman, Eran Kali, Boris Gutin, Moti Margalit, Robert Michael Lipman, and Ken

Zwiebel as inventors. A copy of the ’850 patent is submitted herewith as Exhibit B.

       19.      On April 19, 2016, the USPTO duly and legally issued United States Patent No.

9,317,170 (the ’170 patent) entitled “Interactive Devices” and naming Sarah Michelle Lipman,

Eran Kali, Boris Gutin, Moti Margalit, Robert Michael Lipman, and Ken Zwiebel as inventors.

A copy of the ’170 patent is submitted herewith as Exhibit C.




                                                 4
             Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 5 of 36




       20.     On February 14, 2017, the USPTO duly and legally issued United States Patent

No. 9,569,093 (the ’093 patent) entitled “Displays and Information Input Devices” and naming

Sarah Michelle Lipman, Eran Kali, Boris Gutin, Moti Margalit, Robert Michael Lipman, and

Ken Zwiebel as inventors. A copy of the ’093 patent is submitted herewith as Exhibit D.

       21.     On December 18, 2018, the USPTO duly and legally issued United States Patent

No. 10,156,931 (the ’931 patent) entitled “Displays and Information Input Devices” and naming

Eran Kali, Sarah Michelle Lipman, Boris Gutin, and Moti Margalit as inventors. A copy of the

’931 patent is submitted herewith as Exhibit E.

       22.     Power2B asserts and alleges that Samsung has infringed and continues to infringe

at least one claim of each of the ’675, ’850, ’170, ’093 and ’931 patents (collectively, the

Asserted Patents).

                           V.      FACTUAL ALLEGATIONS

                             Overview of the Patented Technology

       23.     Sarah and Robert Lipman founded Power2B in 2004. Ms. Lipman recognized

that then-existing electronic devices such as personal digital assistants (PDAs), mobile devices,

tablets, and televisions were difficult to navigate and manipulate, and further lacked intuitive

user interfaces. Power2B was formed to develop new intuitive and interactive interface

technologies for electronic devices.

       24.     Power2B’s inventive interface technologies include power-efficient and cost-

effective sensors and corresponding circuitry that detect positions and/or movements of a user’s

hand or objects near or proximate to a device, and convert such positions and/or movements into

meaningful inputs for controlling device operations. For example, Power2B’s patented

technologies implement object-sensing or gesture-sensing interfaces that translate user gestures


                                                  5
             Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 6 of 36




or movements into navigation commands and other operations, without requiring contact

between the user and the device. Example gestures include moving a hand or finger toward or

away from a device, hand-hovering, pointing, drawing two fingers together in a “pinching”

motion near or in proximity to a device, waving or swiping a hand over a device from left to

right, and so on.

       25.     All applicable rights have been assigned to Power2B, and Power2B is the owner

of the Asserted Patents and the patented inventions relating to its interface technology.

                             Power2B’s Interactions with Samsung

       26.     Between 2006 and 2010, Power2B had multiple meetings with Samsung

executives, during which Power2B provided live demonstrations and disclosed prototypes of its

interface technologies to Samsung. Power2B also provided Samsung with proprietary and

confidential technical information related to its interface technologies.

       27.     Samsung expressed interest in licensing or otherwise obtaining the right to use

Power2B’s patented technology.

       28.     Through these dealings, Samsung gained actual knowledge and notice of

Power2B’s patents, including patents comprising the Asserted Patents, and patent applications

from which patents comprising the Asserted Patents issued.

       29.     After receiving detailed technical information from Power2B about Power2B’s

technologies, Samsung broke off communications with Power2B.

       30.     In 2012, around two years after Power2B’s initial negotiations with Samsung

ended, Samsung reengaged with Power2B and requested additional specific and detailed

technical information about Power2B’s interface technology, including information related to

gesture-sensing, coordinate position extraction, chipsets, supporting circuitry, power



                                                  6
             Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 7 of 36




consumption, screen thickness, capacitive screen capabilities, and sensor quantities and

arrangements. Upon information and belief, Samsung requested information in advance of

Samsung’s production of the Accused Products, and Samsung intended to and did use such

information in the production of the Accused Products.

       31.     Based on Samsung’s representations and the parties’ previous interactions,

Power2B believed that Samsung had a genuine interest in licensing or otherwise acquiring the

right to use Power2B’s patented technology, and thus provided additional information to

Samsung. But shortly after Power2B provided the information, Samsung again ceased its

discussions with Power2B.

       32.     Approximately one year later, Samsung released its Galaxy S4 handset which

utilized Power2B’s patented technology and information Power2B provided to Samsung.

       33.     Despite representations that it wished to license or otherwise acquire the right to

use Power2B’s patented technologies, Samsung utilized information acquired from Power2B to

develop the Accused Products.

       34.     At all times, Power2B believed that Samsung was acting in good faith and that

Samsung was serious and genuinely interested licensing or otherwise acquiring the right to use

Power2B’s patented technology.

                                     The Accused Products

       35.     Samsung has sold and sells devices incorporating Power2B’s patented object-

sensing/gesture-sensing interfaces, including Samsung’s Galaxy S4-S10 and S20 devices and




                                                 7
             Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 8 of 36




associated product lines, and Samsung’s Note 3-10 and Note 20 devices and associated product

lines (the Accused Products).1

       36.     For example, the Accused Products include infringing interfaces that incorporate

one or more object-detection sensors, including ambient light sensors, photosensors, proximity

sensors, and combinations thereof.

       37.     Also, the Accused Products are configured to turn the device screen on/off based

on a position, proximity, or movement of an object detected by infringing interfaces. In addition,

the Accused Products employ the infringing interfaces to support gesture controls, gesture wake

up, easy mute, and easy screen turn on.

       38.     Moreover, Samsung specifically marketed the Accused Products, the infringing

interfaces, and supported gesture-sensing functions called “Air gestures.” Samsung’s “Air

gestures” are present in at least Samsung’s Galaxy S4-7 devices and Note 3-4 devices.

       39.     Below is a portion of the Galaxy S4 User Manual and a representative screen shot

of the Galaxy S4 showing Samsung’s “Air gesture” menu and a corresponding suite of supported

gesture-sensing functions:




       1
         Each device and associated product line includes all corresponding devices designated
under the same “S” or “Note” name, including, for example, devices designated as “mini,”
“plus,” “sport,” “edge,” “ultra,” and the like.


                                                8
             Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 9 of 36




       40.     Samsung also implemented Power2B’s patented object-sensing or gesture-sensing

interfaces to support gesture controls in one or more SmartTV product lines, including at least

Samsung’s F-Series SmartTV.2


                                Samsung’s Acts of Infringement

       41.     Samsung has made, used, sold, offered to sell and/or imported infringing

products, and continues to do so, including the Accused Products.

       42.     By doing so, Samsung has directly infringed the Asserted Patents.

       43.     Samsung has engaged and continues to engage in a pattern of conduct intended to

induce and/or contribute to the infringement of others, such as its customers and end-users.

These actions have included and include making, selling, offering to sell, and/or importing

products that infringe the Asserted Patents.

       44.     Through its actions, Samsung induces and/or contributes to the infringement of

the Asserted Patents, and thus indirectly infringes the Asserted Patents.

       45.     There is an actual, substantial, and continuing justiciable controversy between

Power2B and Samsung regarding Samsung’s infringement of the Asserted Patents. Absent a

judgment and injunction from this Court, Samsung will continue to infringe the Asserted Patents

and cause damage and irreparable harm to Power2B.

       46.     Despite being aware and having knowledge of Power2B’s patents, and

recognizing the value and benefits of Power2B’s patented technology, Samsung has elected to

infringe the Asserted Patents, including by incorporating Power2B’s technology into at least the

Accused Products.


       2
       See, e.g., https://www.samsung.com/in/support/tv-audio-video/what-is-gesture-control-
in-samsung-f-series-smart-tv/.


                                                 9
             Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 10 of 36




       47.     Samsung’s infringement is willful. Samsung continues to commit acts of

infringement despite a high likelihood that its actions constitute infringement, and Samsung

knew or should have known that its actions constituted an unjustifiably high risk of infringement.

       48.     Samsung’s acts of infringement have been willful as of the date it became aware

of the patented technology/invention(s) and/or the Asserted Patents, and no later than the filing

of this complaint for patent infringement and/or the date this complaint for patent infringement

was served on Samsung.

       49.     In accordance with 35 U.S.C. § 287, Samsung has had actual notice and

knowledge of each of the Asserted Patents since at least as early as 2006, and otherwise had such

actual notice and knowledge at all relevant times, and no later than the filing of this complaint

for patent infringement and/or the date this complaint for patent infringement was served on

Samsung.

       50.     Samsung cannot avail itself of any defense pursuant to 35 U.S.C. § 287 as

Power2B is under no obligation to mark a patented product or the performance of a patented

method, and at no time was Power2B or any predecessor-in-interest to Power2B subject to an

obligation to mark a patented product or the performance of a patented method.

                                      VI.     COUNT ONE
                           (Infringement of U.S. Patent No. 8,610,675)

       51.     Power2B incorporates the preceding paragraphs by reference as if fully set forth.

       52.     Power2B owns all right, title and interest in and to the ’675 patent, and holds all

substantial rights pertinent thereto, including the right to sue and recover for all past, current, and

future damages for Samsung’s infringement.

       53.     The ’675 patent is valid and enforceable and directed to patentable subject matter.




                                                  10
             Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 11 of 36




       54.     Through at least the Accused Products, Samsung infringes at least claims 1 and 13

of the ’675 patent.

       55.     Claim 1 of the ’675 patent recites: a position sensing assembly.

       56.     The Accused Products are position sensing assemblies because they include one

or more object-detection sensors configured to sense the position of objects.

       57.     Claim 1 of the ’675 patent recites: an interactive surface element defining a

surface.

       58.     The Accused Products include an interactive screen that defines a surface. For

example, the Accused Products have Organic Light Emitting Diode (OLED) displays or Active

Matrix Organic Light Emitting Diode (AMOLED) displays.

       59.     Claim 1 of the ’675 patent recites: at least one pixel array comprising a plurality

of detector elements configured to detect electromagnetic radiation at a baseline level, the at least

one pixel array being configured to sense a position of at least one object with respect to a

surface thereof according to locations of ones of the plurality of detector elements at which at

least one of an amount of radiation detected and a change in the amount of radiation detected

exceeds a predetermined threshold, the at least one pixel array being configured to sense at least

a position of the at least one object with respect to the at least one pixel array when the at least

one object has at least a predetermined degree of propinquity to the at least one pixel array.

       60.     The Accused Products include one or more object-detection sensors, which

include a pixel array having a plurality of detector elements that detect electromagnetic radiation

at a baseline level (e.g. ambient light), sense a position of an object with respect to a surface

according to the location of the detector elements, and sense when the object has a predetermined

degree of propinquity or proximity based on the amount and change of radiation detected




                                                  11
               Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 12 of 36




exceeding a predetermined threshold. For example, the Accused Products turn the screen on/off

based on the position and proximity of an object to the object-detection sensor. In order to detect

the position and proximity of the object, the proximity sensor detects the amount and change to

electromagnetic radiation relative to a baseline level, such as ambient light.

       61.       In addition, the Samsung Galaxy S4-S6 and Note 3-4 devices support a suite of

“Air gesture” features, which require the object-detection sensor to accurately detect

electromagnetic radiation, sense the position of an object, and sense when the object is within a

predetermined degree of proximity based on the amount and change of radiation relative to a

threshold.

       62.       Likewise, the Samsung Galaxy S7-S20 and Note 5-20 devices support gesture

controls, gesture wake up, easy mute, and easy screen turn on. Each of these features requires

the object-detection sensor to accurately detect electromagnetic radiation reflected by an object

(e.g. a hand), sense the position of the object, and sense when the object is within a

predetermined degree of proximity based on the amount and change of radiation relative to a

threshold.

       63.       Claim 1 of the ’675 patent recites: circuitry coupled to and receiving an output

from the at least one pixel array receiving, the circuitry being configured to provide a non-

imagewise input representing the position of the at least one object relative to the at least one

pixel array.

       64.       The Accused Products each have at least one processor (e.g. Hummingbird or

Exynos processors) that receives a non-imagewise input from the object-detection sensor and

instructs the device to perform a function relating to the non-imagewise input, and circuitry

coupled to the object-detection sensor to convey the non-imagewise input to the main processor.




                                                 12
             Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 13 of 36




For example, the processor in each Accused Product executes or performs gesture controls such

as gesture wake up, easy mute, and easy screen turn on based on the non-imagewise input from

the object-detection sensor.

       65.     Claim 1 of the ’675 patent recites: wherein the change in the amount of radiation

detected results from ones of the plurality of detector elements detecting reflected light from the

object in addition to detecting the radiation at the baseline level.

       66.     The object-detection sensor for each Accused Product includes detector elements

that detect ambient light and changes to the detected amount of light caused by a proximate

object reflecting light toward the sensor.

       67.     Samsung has infringed and continues to infringe the ’675 patent under 35 U.S.C.

§ 271(a), directly, literally and/or under the doctrine of equivalents, by making, using, selling,

and/or offering to sell in the United States and/or importing into the United States, the Accused

Products, during the term of the ’675 patent.

       68.     Samsung has actual knowledge of the ’675 patent, and has had knowledge of the

’675 patent at all relevant times, and knows the above-described actions, if taken, would

constitute infringement of the ’675 patent.

       69.     Alternatively, Samsung believes there is a high probability that others will

infringe the ’675 patent as a result of its actions but has remained willfully blind to the infringing

nature of those actions.

       70.     Samsung took the above-described actions with the intent to cause acts of

infringement of the ’675 patent by others, such as its customers and end-users.

       71.     Samsung has actively induced infringement and continues to actively induce

infringement of the ’675 patent under 35 U.S.C. § 271(b) by making, selling, offering to sell,




                                                  13
             Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 14 of 36




and/or importing the Accused Products, and through activities relating to selling, marketing,

advertising, promotion, support, and/or distribution of the Accused Products.

       72.     Samsung infringes the ’675 patent by contributing to the infringement of others,

such as its customers and end-users, by making, selling, offering to sell, and/or importing or

exporting one or more components of the Accused Products used to practice one or more claims

of the ’675 patent, that constitute a material part of the invention(s) claimed in the ’675 patent,

and that have no substantial non-infringing use, with knowledge that such components are

especially made or adapted for use in infringing the ’675 patent.

       73.     Through its actions Samsung infringes the ’675 patent under 35 U.S.C. § 271(c).

       74.     Samsung’s actions and infringement of the ’675 patent are without license or

authorization from Power2B.

       75.     Samsung’s acts of infringement have caused Power2B to suffer damages.

Power2B is entitled to and seeks to recover from Samsung pursuant to 35 U.S.C. § 284 the

damages it has sustained as a result of Samsung’s wrongful actions in an amount subject to proof

at trial, and in no event less than a reasonable royalty, together with interest and costs.

       76.     Additionally, Samsung’s acts of infringement have caused and continue to cause

immediate and irreparable harm to Power2B. Unless such acts of infringement are permanently

enjoined by the Court, Samsung will continue to cause immediate and irreparable harm to

Power2B for which there is no adequate remedy at law. Power2B is entitled to and seeks

injunctive relief pursuant to 35 U.S.C. § 283.

       77.     Samsung’s acts of infringement have at all relevant times been willful and/or

Samsung has acted with bad faith.




                                                  14
             Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 15 of 36




       78.     Power2B is entitled to and seeks to recover from Samsung pursuant to 35 U.S.C.

§ 284 the damages it has sustained as a result of Samsung’s willful/bad faith infringement in an

amount up to three times the amount of damages found or assessed.

                                     VII. COUNT TWO
                           (Infringement of U.S. Patent No. 8,624,850)

       79.     Power2B incorporates the preceding paragraphs by reference as if fully set forth.

       80.     Power2B owns all right, title and interest in and to the ’850 patent, and holds all

substantial rights pertinent thereto, including the right to sue and recover for all past, current, and

future damages for Samsung’s infringement.

       81.     The ’850 patent is valid and enforceable and directed to patentable subject matter.

       82.     Through at least the Accused Products, Samsung infringes at least claims 15, and

31 of the ’850 patent.

       83.     Claim 15 of the ’850 patent recites: an integrated display and input device.

       84.     The Accused Products are input devices having an integrated display. For

example, the Accused Products have integrated Organic Light Emitting Diode (OLED) displays

or Active Matrix Organic Light Emitting Diode (AMOLED) displays.

       85.     Claim 15 of the ’850 patent recites: a pixel array configured to provide a visually

sensible output.

       86.     The Accused Products include a pixel array configured to provide a visually

sensible output. For example, the Accused Products have Organic Light Emitting Diode

(OLED) or Active Matrix Organic Light Emitting Diode (AMOLED) displays, which are pixel

arrays that provide visually sensible outputs.




                                                  15
              Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 16 of 36




        87.     Claim 15 of the ’850 patent recites: at least one sensor configured to sense at

least a position of at least one object with respect to the pixel array when the at least one object

has at least a predetermined degree of propinquity to the pixel array.

        88.     The Accused Products include one or more object-detection sensors that are

configured to sense a position of at least one object with respect to the pixel array when the at

least one object has at least a predetermined degree of propinquity to the pixel array. For

example, the object-detection sensor for each Accused Product detects light or electromagnetic

radiation corresponding to the object to determine its position when an object is close or

proximate to the device.

        89.     Claim 15 of the ’850 patent recites: circuitry configured to receive an output from

the at least one sensor and to provide a non-imagewise input that is representative of the position

of the at least one object relative to the pixel array.

        90.     The Accused Products include circuitry configured to receive an output from the

at least one sensor and to provide a non-imagewise input that is representative of the position of

the at least one object relative to the pixel array. For example, the object-detection sensor for

each Accused Product includes circuitry to convert raw signals received by photodiode sensors

into non-imagewise inputs or signals, where the non-imagewise inputs represent the position of

the object relative to the pixel array.

        91.     Claim 15 of the ’850 patent recites: wherein the at least one sensor includes a

detector assembly arranged at least one edge of a viewing plane defining plate.

        92.     The object-detection sensors in the Accused Products includes a detector

assembly arranged at least one edge of a viewing plane defining plate. For example, the Accused

products have OLED display or an AMOLED display, which are viewing plane defining plates.




                                                   16
             Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 17 of 36




The object-detection sensors for respective Accused Products are arranged at the top or at the

edge of the displays.

       93.     Samsung has infringed and continues to infringe the ’850 patent under 35 U.S.C.

§ 271(a), directly, literally and/or under the doctrine of equivalents, by making, using, selling,

and/or offering to sell in the United States and/or importing into the United States, the Accused

Products, during the term of the ’850 patent.

       94.     Samsung has actual knowledge of the ’850 patent, and has had knowledge of the

’850 patent at all relevant times, and knows the above-described actions, if taken, would

constitute infringement of the ’850 patent.

       95.     Alternatively, Samsung believes there is a high probability that others will

infringe the ’850 patent as a result of its actions but has remained willfully blind to the infringing

nature of those actions.

       96.     Samsung took the above-described actions with the intent to cause acts of

infringement of the ’850 patent by others, such as its customers and end-users.

       97.     Samsung has actively induced infringement and continues to actively induce

infringement of the ’850 patent under 35 U.S.C. § 271(b) by making, selling, offering to sell

and/or importing the Accused Products, and through activities relating to selling, marketing,

advertising, promotion, support, and/or distribution of the Accused Products.

       98.     Samsung infringes the ’850 patent by contributing to the infringement of others,

such as its customers and end-users, by making, selling, offering to sell, and/or importing or

exporting one or more components of the Accused Products used to practice one or more claims

of the ’850 patent, that constitute a material part of the invention(s) claimed in the ’850 patent,




                                                 17
              Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 18 of 36




and that have no substantial non-infringing use, with knowledge that such components are

especially made or adapted for use in infringing the ’850 patent.

       99.      Through its actions Samsung infringes the ’850 patent under 35 U.S.C. § 271(c).

       100.     Samsung’s actions and infringement of the ’850 patent are without license or

authorization from Power2B.

       101.     Samsung’s acts of infringement have caused Power2B to suffer damages.

Power2B is entitled to and seeks to recover from Samsung pursuant to 35 U.S.C. § 284 the

damages it has sustained as a result of Samsung’s wrongful actions in an amount subject to proof

at trial, and in no event less than a reasonable royalty, together with interest and costs.

       102.     Additionally, Samsung’s acts of infringement have caused and continue to cause

immediate and irreparable harm to Power2B. Unless such acts of infringement are permanently

enjoined by the Court, Samsung will continue to cause immediate and irreparable harm to

Power2B for which there is no adequate remedy at law. Power2B is entitled to and seeks

injunctive relief pursuant to 35 U.S.C. § 283.

       103.     Samsung’s acts of infringement have at all relevant times been willful and/or

Samsung has acted with bad faith.

       104.     Power2B is entitled to and seeks to recover from Samsung pursuant to 35 U.S.C.

§ 284 the damages it has sustained as a result of Samsung’s willful/bad faith infringement in an

amount up to three times the amount of damages found or assessed.

                                    VIII. COUNT THREE
                           (Infringement of U.S. Patent No. 9,317,170)

       105.     Power2B incorporates the preceding paragraphs by reference as if fully set forth.




                                                  18
              Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 19 of 36




       106.     Power2B owns all right, title and interest in and to the ’170 patent, and holds all

substantial rights pertinent thereto, including the right to sue and recover for all past, current, and

future damages for Samsung’s infringement.

       107.     The ’170 patent is valid and enforceable and directed to patentable subject matter.

       108.     Through at least the Accused Products, Samsung infringes at least claims 1 and 30

of the ’170 patent.

       109.     Claim 1 of the ’170 patent recites: an interactive assembly.

       110.     The Accused Products are interactive assemblies. For example, the Accused

Products have integrated Organic Light Emitting Diode (OLED) displays or Active Matrix

Organic Light Emitting Diode (AMOLED) displays.

       111.     Claim 1 of the ’170 patent recites: at least one interactive surface element, at least

a first region of the at least one interactive surface element having first user sensible

functionality and at least a second region of the at least one interactive surface element having

second functionality, different from the first user sensible functionality.

       112.     The Accused Products include interactive surface elements with a first region

having first user sensible functionality and a second region having second functionality different

from the first user sensible functionality. For example, the Accused Products have OLED or

AMOLED displays that partition different interactive functions into different respective

interactive regions of the display. For example, certain menus with corresponding functionality

are provided in different interactive display regions. A swipe up interaction corresponds to first

user sensible functionality in a first region of the display (e.g. a bottom portion of the display),

while a swipe down interaction corresponds to second user sensible functionality in a second




                                                  19
               Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 20 of 36




region of the display (e.g. a top portion of the display). The swipe up and swipe down

interactions have different respective functions.

        113.     Claim 1 of the ’170 patent recites: at least one input sensor located in propinquity

to at least one of the at least one interactive surface element, each of the at least one input sensor

being configured to provide an output indicative of an impingement of an electromagnetic

radiation spot on at least one of the at least one first region and the at least one second region of

the at least one interactive surface element.

        114.     The Accused Products include one or more object-detection sensors or input

sensors located near one of the interactive surface elements. The object-detection sensors are

configured to provide an output indicative of an impingement of an electromagnetic radiation

spot on at least one of the at least one first region and the at least one second region of the at least

one interactive surface element. For example, the object-detection sensors in the Accused

Products detect proximate objects based on electromagnetic radiation reflected by the objects.

The object-detection sensors detect electromagnetic radiation reflected by the objects, which

impinges on at least one of the first or second region of the interactive surface element. The

object-detection sensors provides an output indicating the impingement to additional circuitry,

such as utilization circuitry.

        115.     Claim 1 of the ’170 patent recites: utilization circuitry coupled to the output of

each of the at least one input sensor.

        116.     The Accused Products have utilization circuitry coupled to the output of each of

the object-detection sensors. For example, the Samsung Galaxy S4-S6 and Note 3-4 devices

employ utilization circuitry coupled to the output of the object-detection sensors to support a

suite of “Air gesture” features. Likewise, the Samsung Galaxy S7-S20 and Note 5-20 devices




                                                  20
              Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 21 of 36




employ utilization circuitry to support gesture controls, gesture wake up, easy mute, and easy

screen turn on.

       117.       Claim 1 of the ’170 patent recites: wherein the at least one input sensor includes a

detector assembly arranged at least one edge of the interactive surface element, and wherein the

detector assembly includes a support substrate and an arrangement of detector elements.

       118.       The object-detection sensors in the Accused Products includes a detector

assembly arranged at least one edge of the interactive surface element, and the detector assembly

includes a support substrate and an arrangement of detector elements. For example, the Accused

products position respective object-detection sensors along a top edge of the interactive surface

element. In addition, the object-detection sensors are supported by respective substrates and

include an arrangement of detector elements. In this fashion, the object-detection sensors can

detect gesture movements and directions, which is required to support the suite of “Air gesture”

features and/or gesture controls, gesture wake up, easy mute, and easy screen turn on.

       119.       For example, upon information and belief, the object-detection sensors in the

Accused Products include a Maxim MAX88920 Integrated Chip (IC) proximity sensor, an AMS

AG TMD490X IC ambient light/proximity sensor, or an equivalent sensor. Each of these

sensors includes a support substrate and an arrangement of detector elements.

       120.       Claim 1 of the ’170 patent recites: wherein the arrangement of detector elements

is configured to detect electromagnetic radiation at a baseline level and to sense a position of at

least one object with respect to the interactive surface element and wherein the utilization

circuitry is further configured to provide an output according to a location of at least one detector

element in the arrangement for which at least one of an amount of radiation detected and a

change in the amount of radiation detected exceed a first predetermined threshold.




                                                   21
              Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 22 of 36




       121.     The object-detection sensors in the Accused Products include the arrangement of

detector elements, which are configured to detect electromagnetic radiation at a baseline level

and to sense a position of at least one object with respect to the interactive surface element and

wherein the utilization circuitry is further configured to provide an output according to a location

of at least one detector element in the arrangement for which at least one of an amount of

radiation detected and a change in the amount of radiation detected exceed a first predetermined

threshold. For example, the Accused Products employ one or more respective object-detection

sensors that comprise detector elements for sensing electromagnetic radiation at a baseline level.

The detector elements further sense a position of an object (e.g. a hand) with respect to the

device surface. The utilization circuitry, which is coupled to the output of the object-detection

sensors, provides an output according to the location of the detector element when the change in

the amount of radiation detected exceeds a first predetermined threshold. Upon information and

belief, the utilization circuitry converts the output signals from object-detection sensors into

meaningful inputs for controlling device operations. For example, the utilization circuitry

supports gesture controls, gesture wake up, easy mute, and easy screen turn on, as well as

Samsung’s Air gestures.

       122.     Samsung has infringed and continues to infringe the ’170 patent under 35 U.S.C.

§ 271(a), directly, literally and/or under the doctrine of equivalents, by making, using, selling,

and/or offering to sell in the United States and/or importing into the United States, the Accused

Products, during the term of the ’170 patent.

       123.     Samsung has actual knowledge of the ’170 patent, and has had knowledge of the

’170 patent at all relevant times, and knows the above-described actions, if taken, would

constitute infringement of the ’170 patent.




                                                 22
              Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 23 of 36




       124.     Alternatively, Samsung believes there is a high probability that others will

infringe the ’170 patent as a result of its actions but has remained willfully blind to the infringing

nature of those actions.

       125.     Samsung took the above-described actions with the intent to cause acts of

infringement of the ’170 patent by others, such as its customers and end-users.

       126.     Samsung has actively induced infringement and continues to actively induce

infringement of the ’170 patent under 35 U.S.C. § 271(b) by making, selling, offering to sell,

and/or importing the Accused Products, and through activities relating to selling, marketing,

advertising, promotion, support, and/or distribution of the Accused Products.

       127.     Samsung infringes the ’170 patent by contributing to the infringement of others,

such as its customers and end-users, by making, selling, offering to sell, and/or importing or

exporting one or more components of the Accused Products used to practice one or more claims

of the ’170 patent, that constitute a material part of the invention(s) claimed in the ’170 patent,

and that have no substantial non-infringing use, with knowledge that such components are

especially made or adapted for use in infringing the ’170 patent.

       128.     Through its actions Samsung infringes the ’170 patent under 35 U.S.C. § 271(c).

       129.     Samsung’s actions and infringement of the ’170 patent are without license or

authorization from Power2B.

       130.     Samsung’s acts of infringement have caused Power2B to suffer damages.

Power2B is entitled to and seeks to recover from Samsung pursuant to 35 U.S.C. § 284 the

damages it has sustained as a result of Samsung’s wrongful actions in an amount subject to proof

at trial, and in no event less than a reasonable royalty, together with interest and costs.




                                                  23
              Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 24 of 36




       131.     Additionally, Samsung’s acts of infringement have caused and continue to cause

immediate and irreparable harm to Power2B. Unless such acts of infringement are permanently

enjoined by the Court, Samsung will continue to cause immediate and irreparable harm to

Power2B for which there is no adequate remedy at law. Power2B is entitled to and seeks

injunctive relief pursuant to 35 U.S.C. § 283.

       132.     Samsung’s acts of infringement have at all relevant times been willful and/or

Samsung has acted with bad faith.

       133.     Power2B is entitled to and seeks to recover from Samsung pursuant to 35 U.S.C.

§ 284 the damages it has sustained as a result of Samsung’s willful/bad faith infringement in an

amount up to three times the amount of damages found or assessed.

                                     IX.     COUNT FOUR
                           (Infringement of U.S. Patent No. 9,569,093)

       134.     Power2B incorporates the preceding paragraphs by reference as if fully set forth.

       135.     Power2B owns all right, title and interest in and to the ’093 patent, and holds all

substantial rights pertinent thereto, including the right to sue and recover for all past, current, and

future damages for Samsung’s infringement.

       136.     The ’093 patent is valid and enforceable and directed to patentable subject matter.

       137.     Through at least the Accused Products, Samsung infringes at least claims 1 and 43

of the ’093 patent.

       138.     Claim 1 of the ’093 patent recites: an integrated display and input device.

       139.     The Accused Products are integrated display and input devices. For example, the

Accused Products have integrated Organic Light Emitting Diode (OLED) displays or Active

Matrix Organic Light Emitting Diode (AMOLED) displays.




                                                  24
                 Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 25 of 36




          140.     Claim 1 of the ’093 patent recites: a pixel array operative to provide a visually

sensible output.

          141.     The OLED or AMOLED displays for the Accused Products include a pixel array

configured to provide a visually sensible output.

          142.     Claim 1 of the ’093 patent recites: at least one sensor operative to sense a

position of an object with respect to the pixel array when the object is within a predetermined

degree of propinquity to the pixel array.

          143.     The Accused Products include one or more object-detection sensors that operate

to sense a position of at least one object with respect to the pixel array when the at least one

object is within a predetermined degree of propinquity to the pixel array. For example, the

object-detection sensor for each Accused Product detects light or electromagnetic radiation

corresponding to the object to determine its position when an object is close or proximate to the

device.

          144.     Claim 1 of the ’093 patent recites: at least one illuminator that provides

backlighting and illuminates the object within the predetermined degree of propinquity.

          145.     The Accused Products include at least one illuminator that provides backlighting

and illuminates the object within the predetermined degree of propinquity. For example, the

OLED display or an AMOLED display for the Accused Products include a backlighting

illuminator that further illuminates the object within the predetermined degree of propinquity.

          146.     Claim 1 of the ’093 patent recites: circuitry that receives an output from the at

least one sensor and provides a non-imagewise input representing the position of the object

relative to the pixel array to utilization circuitry.




                                                    25
              Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 26 of 36




       147.     The Accused Products include circuitry that receives an output from the at least

one sensor and provides a non-imagewise input representing the position of the object relative to

the pixel array to utilization circuitry. For example, the object-detection sensor for each Accused

Product includes circuitry that converts raw signals received by photodiode sensors into non-

imagewise inputs or signals and provides the imagewise inputs to utilization circuitry. These

non-imagewise inputs represent the position of the object relative to the pixel array.

       148.     Samsung has infringed and continues to infringe the ’093 patent under 35 U.S.C.

§ 271(a), directly, literally and/or under the doctrine of equivalents, by making, using, selling,

and/or offering to sell in the United States and/or importing into the United States, the Accused

Products, during the term of the ’093 patent.

       149.     Samsung has actual knowledge of the ’093 patent, and has had knowledge of the

’093 patent at all relevant times, and knows the above-described actions, if taken, would

constitute infringement of the ’093 patent.

       150.     Alternatively, Samsung believes there is a high probability that others will

infringe the ’093 patent as a result of its actions but has remained willfully blind to the infringing

nature of those actions.

       151.     Samsung took the above-described actions with the intent to cause acts of

infringement of the ’093 patent by others, such as its customers and end-users.

       152.     Samsung has actively induced infringement and continues to actively induce

infringement of the ’093 patent under 35 U.S.C. § 271(b) by making, selling, offering to sell,

and/or importing the Accused Products, and through activities relating to selling, marketing,

advertising, promotion, support, and/or distribution of the Accused Products.




                                                 26
              Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 27 of 36




       153.     Samsung infringes the ’093 patent by contributing to the infringement of others,

such as its customers and end-users, by making, selling, offering to sell, and/or importing or

exporting one or more components of the Accused Products used to practice one or more claims

of the ’093 patent, that constitute a material part of the invention(s) claimed in the ’093 patent,

and that have no substantial non-infringing use, with knowledge that such components are

especially made or adapted for use in infringing the ’093 patent.

       154.     Through its actions Samsung infringes the ’093 patent under 35 U.S.C. § 271(c).

       155.     Samsung’s actions and infringement of the ’093 patent are without license or

authorization from Power2B.

       156.     Samsung’s acts of infringement have caused Power2B to suffer damages.

Power2B is entitled to and seeks to recover from Samsung pursuant to 35 U.S.C. § 284 the

damages it has sustained as a result of Samsung’s wrongful actions in an amount subject to proof

at trial, and in no event less than a reasonable royalty, together with interest and costs.

       157.     Additionally, Samsung’s acts of infringement have caused and continue to cause

immediate and irreparable harm to Power2B. Unless such acts of infringement are permanently

enjoined by the Court, Samsung will continue to cause immediate and irreparable harm to

Power2B for which there is no adequate remedy at law. Power2B is entitled to and seeks

injunctive relief pursuant to 35 U.S.C. § 283.

       158.     Samsung’s acts of infringement have at all relevant times been willful and/or

Samsung has acted with bad faith.

       159.     Power2B is entitled to and seeks to recover from Samsung pursuant to 35 U.S.C.

§ 284 the damages it has sustained as a result of Samsung’s willful/bad faith infringement in an

amount up to three times the amount of damages found or assessed.




                                                  27
              Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 28 of 36




                                      X.     COUNT FIVE
                          (Infringement of U.S. Patent No. 10,156,931)

       160.     Power2B incorporates the preceding paragraphs by reference as if fully set forth.

       161.     Power2B owns all right, title and interest in and to the ’931 patent, and holds all

substantial rights pertinent thereto, including the right to sue and recover for all past, current, and

future damages for Samsung’s infringement.

       162.     The ’931 patent is valid and enforceable and directed to patentable subject matter.

       163.     Through at least the Accused Products, Samsung infringes at least claims 1, 13,

and 21 of the ’931 patent.

       164.     Claim 1 of the ’931 patent recites: a device comprising a display panel having a

pixel array that defines a display area, the pixel array is configured to visually present digital

content.

       165.     The Accused Products are devices that have Organic Light Emitting Diode

(OLED) displays or Active Matrix Organic Light Emitting Diode (AMOLED) displays, which

include pixel arrays configured to visually present digital content.

       166.     Claim 1 of the ’931 patent recites: an Infra-Red (IR) emitter positioned proximate

to the display area, the IR emitter illuminating one or more objects in proximity to the device.

       167.     The Accused Products include an IR emitter positioned proximate to the display

area and the IR emitter illuminates objects in proximity to the device. For example, below are

two photos of Samsung Galaxy S4 device sensors. The sensors include an IR emitter (left) and a

proximity sensor or an IR sensing array (right). These sensors are positioned proximate to the

display screen along the top of the Samsung Galaxy S4 device.




                                                  28
                Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 29 of 36




         168.     Upon information and belief, the Samsung Galaxy S5-7 devices and Samsung

Note 3-4 devices include an IR emitter positioned proximate to the display area to illuminate

objects in proximity to the device.

         169.     Upon information and belief, the Samsung Galaxy S8-20 and Samsung Note 5-20

devices have object-detection sensors with integrated IR emitter elements positioned proximate

to the display area and that illuminate one or more objects in proximity to the device.

         170.     Claim 1 of the ’931 patent recites: a position sensing array positioned proximate

to at least one edge of the display area, the position sensing array is configured to receive,

through at least one layer of the display panel, at least a portion of light reflected by an object in

proximity to the device and generate an output signal that represents an amount of the portion of

light.

         171.     Each Accused Product includes one or more object-detection sensors or position

sensing arrays positioned proximate to at least one edge of the display area. For example, the

Accused Products position respective object-detection sensors along a top edge of the display

area. The object-detection sensors are further positioned behind at least one layer of the display

panel, and receive through at least one layer of the display panel, at least a portion of light

reflected by an object in proximity to the device. The object-detection sensors further generate

an output signal that represents an amount of the portion of light.


                                                  29
              Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 30 of 36




       172.     Claim 1 of the ’931 patent recites: a processing unit configured to receive the

output signal from the position sensing array, determine the output signal exceeds a

predetermined threshold, and calculate, based on the output signal, a position of the object

relative to the device when the output signal exceeds the predetermined threshold, and execute

input functionality corresponding to the position of the object.

       173.     The Accused Products include one or more processing units (e.g. Hummingbird

or Exynos processors) that receive the output signal from the respective object-detection

sensor(s) or the position sensing array. The processing units for the Accused Products further

determine the output signal exceeds a predetermined threshold, and calculate, based on the

output signal, a position of the object relative to the device when the output signal exceeds the

predetermined threshold. The processing units further execute input functionality. For example,

the processing units for the Accused Products execute input functionality such as gesture

controls, gesture wake up, easy mute, and easy screen turn on, and/or “Air gestures” based on the

position of the object.

       174.     Claim 13 of the ’931 patent recites: a method for determining a position of an

object relative to a device.

       175.     The Accused Products employ object-detection sensors to determine the position

of an object (e.g. a hand) relative to the device.

       176.     Claim 13 of the ’931 patent recites: displaying digital content by a pixel array

that defines a display area on a portion of a display panel.

       177.     The Accused Products have Organic Light Emitting Diode (OLED) displays or

Active Matrix Organic Light Emitting Diode (AMOLED) displays that include pixel arrays for




                                                     30
              Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 31 of 36




displaying digital content. The pixel arrays further define the display area on the display panel

for each Accused Product.

       178.     Claim 13 of the ’931 patent recites: illuminating one or more objects in proximity

to the device by an Infra-Red (IR) emitter positioned proximate to the display area.

       179.     The Accused Products illuminate objects in proximity to the device using an IR

emitter positioned proximate to the display area. For example, below are two photos of Samsung

Galaxy S4 device sensors. The sensors include an IR emitter (left) and a proximity sensor or an

IR sensing array (right). These sensors are positioned proximate to the display screen along the

top of the Samsung Galaxy S4 device.




       180.     Upon information and belief, the Samsung Galaxy S5-7 devices and Samsung

Note 3-4 devices include an IR emitter positioned proximate to the display area to illuminate

objects in proximity to the device.

       181.     Upon information and belief, the Samsung Galaxy S8-S20 and Samsung Note 5-

20 devices have object-detection sensors with integrated IR emitter elements positioned

proximate to the display area and that illuminate one or more objects in proximity to the device.

       182.     Claim 13 of the ’931 patent recites: receiving, by a position sensing array, at least

a portion of light reflected by an object in proximity to the device and through at least one layer

of the display panel.



                                                 31
                 Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 32 of 36




          183.     The Accused Products include one or more object-detection sensors or position

sensing arrays located under at least one protective layer of the device display panel. The object-

detection sensors further receive a portion of light reflected by the object in proximity to the

device through at least one layer of the display panel.

          184.     Claim 13 of the ’931 patent recites: generating an output signal by the position

sensing array, the output signal representing an amount of the portion of light reflected by the

object.

          185.     The object-detection sensors in the Accused Products generate an output signal

representing the amount of the portion of light reflected by the object.

          186.     Claim 13 of the ’931 patent recites: determining, by a processor, the output signal

exceeds a predetermined threshold.

          187.     The Accused Products include one or more processors (e.g. Hummingbird or

Exynos processors) that determine the output signal exceeds a predetermined threshold.

          188.     Claim 13 of the ’931 patent recites: calculating, by the processor, a position of

the object relative to the device when the output signal exceeds the predetermined threshold.

          189.     The processors in the Accused Products further calculate the position of the object

relative to the device when the output signal exceeds the predetermined threshold. For example,

the Accused Products execute or support gesture controls, gesture wake up, easy mute and easy

screen turn on, which requires the processor to calculate the position of the object relative to the

device when the output signal exceeds the predetermined threshold.

          190.     Samsung has infringed and continues to infringe the ’931 patent under 35 U.S.C.

§ 271(a), directly, literally and/or under the doctrine of equivalents, by making, using, selling,




                                                    32
              Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 33 of 36




and/or offering to sell in the United States and/or importing into the United States, the Accused

Products, during the term of the ’931 patent.

       191.     Samsung has actual knowledge of the ’931 patent, and has had knowledge of the

’931 patent at all relevant times, and knows the above-described actions, if taken, would

constitute infringement of the ’931 patent.

       192.     Alternatively, Samsung believes there is a high probability that others will

infringe the ’931 patent as a result of its actions but has remained willfully blind to the infringing

nature of those actions.

       193.     Samsung took the above-described actions with the intent to cause acts of

infringement of the ’931 patent by others, such as its customers and end-users.

       194.     Samsung has actively induced infringement and continues to actively induce

infringement of the ’931 patent under 35 U.S.C. § 271(b) by making, selling, offering to sell,

and/or importing the Accused Products, and through activities relating to selling, marketing,

advertising, promotion, support, and/or distribution of the Accused Products.

       195.     Samsung infringes the ’931 patent by contributing to the infringement of others,

such as its customers and end-users, by making, selling, offering to sell, and/or importing or

exporting one or more components of the Accused Products used to practice one or more claims

of the ’931 patent, that constitute a material part of the invention(s) claimed in the ’931 patent,

and that have no substantial non-infringing use, with knowledge that such components are

especially made or adapted for use in infringing the ’931 patent.

       196.     Through its actions Samsung infringes the ’931 patent under 35 U.S.C. § 271(c).

       197.     Samsung’s actions and infringement of the ’931 patent are without license or

authorization from Power2B.




                                                 33
               Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 34 of 36




        198.     Samsung’s acts of infringement have caused Power2B to suffer damages.

Power2B is entitled to and seeks to recover from Samsung pursuant to 35 U.S.C. § 284 the

damages it has sustained as a result of Samsung’s wrongful actions in an amount subject to proof

at trial, and in no event less than a reasonable royalty, together with interest and costs.

        199.     Additionally, Samsung’s acts of infringement have caused and continue to cause

immediate and irreparable harm to Power2B. Unless such acts of infringement are permanently

enjoined by the Court, Samsung will continue to cause immediate and irreparable harm to

Power2B for which there is no adequate remedy at law. Power2B is entitled to and seeks

injunctive relief pursuant to 35 U.S.C. § 283.

        200.     Samsung’s acts of infringement have at all relevant times been willful and/or

Samsung has acted with bad faith.

        201.     Power2B is entitled to and seeks to recover from Samsung pursuant to 35 U.S.C.

§ 284 the damages it has sustained as a result of Samsung’s willful/bad faith infringement in an

amount up to three times the amount of damages found or assessed.

                                XI.    EXCEPTIONAL CASE

        202.     This is an exceptional case and Power2B is entitled to and seeks a determination

and ruling from the Court that this case is exceptional and awarding its reasonable and necessary

attorneys’ fees pursuant to 35 U.S.C. § 285.

                                      XII. JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Power2B demands a trial by jury on

all issues so triable.




                                                  34
            Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 35 of 36




                             XIII. PRAYER FOR RELIEF

       Power2B prays that the Court enter judgment in its favor and against Samsung as

follows:

       a)     a judgment and award that Samsung has infringed, either literally and/or under the

              doctrine of equivalents, each of the Asserted Patents;

       b)     a judgment and order finding that Samsung’s infringement has been willful;

       c)     a permanent injunction prohibiting Samsung from further acts of infringement;

       d)     a judgment and order requiring Samsung to pay Power2B its damages, costs,

              expenses, and enhanced damages to which Power2B is entitled due to Samsung’s

              infringement and willfulness;

       e)     a judgment and order requiring Samsung to provide an accounting and to pay

              Power2B supplemental damages, including without limitation, pre-judgment and

              post-judgment interest;

       f)     a judgment and order finding that this is an exceptional case within the meaning

              of 35 U.S.C. § 285 and awarding Power2B its reasonable and necessary attorneys’

              fees; and

       g)     such other and further relief to which it may be entitled.




                                               35
          Case 6:20-cv-01183 Document 1 Filed 12/23/20 Page 36 of 36




Dated: December 23, 2020.              Respectfully submitted,


                                       By: /s/Jason A. Wietjes
                                           Jason A. Wietjes
                                           Texas Bar No. 24042154
                                           jwietjes@polsinelli.com

                                           POLSINELLI PC
                                           2950 N. Harwood St., Ste. 2100
                                           Dallas, TX 75201
                                           Telephone: (214) 661-5519
                                           Facsimile: (214) 594-5540

                                           Adam P. Daniels
                                           California Bar No. 296466
                                           adaniels@polsinelli.com
                                           POLSINELLI LLC
                                           2049 Century Park E., Ste. 2900
                                           Los Angeles, CA 90067
                                           Telephone: (310) 556-6754
                                           Facsimile: (310) 556-1802

                                           Rebecca B. Horton
                                           (application for admission pro hac vice
                                           forthcoming)
                                           California Bar No. 308052
                                           rhorton@polsinelli.com
                                           POLSINELLI LLC
                                           Three Embarcadero Center, Ste. 2400
                                           San Francisco, CA
                                           Telephone: (415) 248-2112
                                           Facsimile: (415) 248-2101

                                           Eric R. Garcia
                                           (application for admission pro hac vice
                                           forthcoming)
                                           egarcia@polsinelli.com
                                           California Bar No. 261101
                                           POLSINELLI LLC
                                           2049 Century Park E., Ste. 2900
                                           Los Angeles, CA 90067
                                           Telephone: (310) 203-5304
                                           Facsimile: (213) 477-2006

                                           Counsel for Plaintiff Power2B, Inc.




                                      36
